Appeal by the defendant from *813a judgment of the Supreme Court, Kings County (Kramer, J.), rendered January 30, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the sound discretion of the court (CPL 220.60 [3]; People v Stubbs, 110 AD2d 725), and "[o]nly in the rare instance will a defendant be entitled to an evidentiary hearing” (People v Tinsley, 35 NY2d 926, 927). The record shows that the defendant knowingly and voluntarily pleaded guilty in the presence of competent counsel and after having been fully advised of his rights by the court (see, People v Harris, 61 NY2d 9). Insofar as the court had the defendant’s written motion papers before it, and the defendant was given an ample opportunity to advance his claims, the court did not err in denying the motion without a hearing (see, People v Brown, 142 AD2d 683).
The defendant’s assertion of an alleged off-the-record statement by his attorney that he would get him "two to four” is not binding on the court (see, People v [Joseph] Williams, 120 AD2d 693; see also, People v Ramos, 63 NY2d 640). Moreover, any claim that the interpreter’s translation was inaccurate is completely belied by the record (see, People v Torres, 96 AD2d 604). The defendant herein was familiar with the criminal justice system, having previously been convicted of a felony on the basis of a guilty plea (see, People v Howard, 138 AD2d 525), and may not now attempt to renegotiate his plea (see, People v Morris, 118 AD2d 595, lv denied 67 NY2d 947; see also, People v De Simone, 112 AD2d 443). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.